Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements of our reports dated March 14, 2008, with respect to the consolidated financial statements of Imperial Capital Bancorp, Inc., and the effectiveness of internal control over financial reporting of Imperial Capital Bancorp, Inc., included in this Annual Report (Form 10-K) for the year ended December 31, Form S-3 Nos. 333-102194, 333-102194-01 and 333-102194-02 Imperial Capital Bancorp, Inc., ITLA Capital Trust VI and ITLA Capital Trust VII Form S-8 Nos. 333-28901 and 333-86040 Imperial Capital Bancorp, Inc. 1995 Employee Stock Incentive Plan Form S-8 No. 333-129703 Imperial Capital Bancorp, Inc. 2005 Re-Designated, Amended and Restated Employee Stock Incentive Plan Form S-8 No. 333-28931 Imperial Capital Bancorp, Inc. 1995 Stock Option Plan for Non-Employee Directors Form S-8 No. 333-129702 Imperial Capital Bancorp, Inc. 2005 Re-Designated, Amended and Restated Stock Option Plan for Non-Employee Directors Form S-8 No. 333-28899 Imperial Capital Bancorp, Inc. Voluntary Retainer Stock and Deferred Compensation Plan for Outside Directors Form S-8 No. 333-28905 Imperial Capital Bancorp, Inc. Recognition and Retention Plan /s/ Ernst &Young LLP Los
